Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art to Kasada (US 2018/0374504) in view of Takahashi et al. (US 2003/0017366) and in view of Ridaoui, H., et al. (“Effect of Cationic Surfactant and Block Copolymer on Carbon Black Particle Surface Charge and Size.” Colloids and Surfaces A: Physicochemical and Engineering Aspects, Elsevier, 18 Jan. 2006) as argued by applicant and set forth in the declaration filed under 37 C.F.R. 1.132.  Neither of the references teach, suggest, or otherwise render obvious a magnetic recording medium wherein the isoelectric point of a surface zeta potential of the magnetic layer is equal to or greater than 5.5 and a back coating layer is 4.5-5.8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art:
US Application: 17/500,337 and 17/021,529 claims zeta potential on magnetic layer side of ≥ 5.5.
US Patent:  10,672,426 and 10,891,892 claims zeta potential on magnetic layer side of ≥ 5.5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/Examiner, Art Unit 1785       

/Holly Rickman/Primary Examiner, Art Unit 1785